—Judgment unanimously affirmed. Memorandum: The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is sufficient to support defendant’s conviction of assault in the second degree (see, People v Bleakley, 69 NY2d 490, 495). Upon our review of the record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, supra). Defendant was not denied effective assistance of counsel (see, People v Garcia, 75 NY2d 973, 974; People v Rivera, 71 NY2d 705, 709). (Appeal from Judgment of Onondaga County Court, Burke, J.—Assault, 2nd Degree.) Present—Green, J. P., Pine, Balio, Callahan and Boehm, JJ.